PER CURIAM
Defendant appeals a judgment of conviction for possession of a Schedule II controlled substance, former ORS 475.992 (2003), renumbered as ORS 475.840 (2005).1 She assigns error to the trial court’s denial of her motion to suppress evidence of a syringe of methamphetamine found in her backpack as part of an inventory search. The state concedes that the relevant inventory policy does not meet the requirements of Article I, section 9, of the Oregon Constitution, for an administrative search. See, e.g., State v. Atkinson, 298 Or 1, 688 P2d 832 (1984); State v. Keller, 265 Or 622, 510 P2d 568 (1973). We agree and accept the state’s concession.
Judgment in Case No. A127181 reversed and remanded; judgment in Case No. A127182 affirmed.

 That conviction was entered in Douglas County case number 02CR1918FE. In this consolidated appeal, defendant also appeals the judgment in Douglas County case number 04CR0070FE. Defendant, however, does not assign error to any ruling in that case.